                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE EASTERN DISTRICT OF TEXAS

                                          BEAUMONT DIVISION


JOSE LUIS RODRIGUEZ                                     §

VS.                                                     §                CIVIL ACTION NO. 1:16-CV-260

UNITED STATES OF AMERICA                                §

                             ORDER ADOPTING THE MAGISTRATE
                           JUDGE’S REPORT AND RECOMMENDATION

        Movant, Jose Luis Rodriguez, an inmate currently confined at FCI Beaumont Low,

proceeding pro se, filed this motion to vacate, set aside, or correct sentence pursuant to 28 U.S.C.

§ 2255.
        The Court referred this matter to the Honorable Keith Giblin, United States Magistrate Judge,

at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court. The

Magistrate Judge recommends the motion to vacate, set aside, or correct sentence be denied.

        The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge were filed by the parties.1

                                                    ORDER

        Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct,

and the report of the Magistrate Judge is ADOPTED. A final judgment will be entered in this case

in accordance with the Magistrate Judge’s recommendations.

        Furthermore, the Court is of the opinion movant is not entitled to a certificate of

appealability. An appeal from a judgment denying post-conviction collateral relief may not proceed

unless a judge issues a certificate of appealability. See 28 U.S.C. § 2253. The standard for a

certificate of appealability requires the movant to make a substantial showing of the denial of a

         1
           The Report and Recommendation was returned undeliverable on June 12 2019 (docket entry no. 6) and mailed
again to FCI Florence, the address on the return envelope. No acknowledge of receipt has been received nor have any
objections been filed to date.
federal constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v. Dretke,

362 F.3d 323, 328 (5th Cir. 2004). To make a substantial showing, the movant need not establish

that he would prevail on the merits. Rather, he must demonstrate that the issues are subject to debate

among jurists of reason, that a court could resolve the issues in a different manner, or that the

questions presented are worthy of encouragement to proceed further. See Slack, 529 U.S. at 483-84.

Any doubt regarding whether to grant a certificate of appealability should be resolved in favor of the

movant, and the severity of the penalty may be considered in making this determination. See Miller

v. Johnson, 200 F.3d 274, 280-81 (5th Cir.), cert. denied, 531 U.S. 849 (2000).

       In this case, movant has not shown that any of the issues would be subject to debate among
jurists of reason. The questions presented are not worthy of encouragement to proceed further.

Therefore, movant has failed to make a sufficient showing to merit the issuance of certificate of

appealability. Accordingly, a certificate of appealability will not be issued.




      So Ordered and Signed
      Jul 17, 2019




                                                  2
